DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0198108 A1 “Mullen” in view of US 4,141,326 “Wolber”. 
	Regarding Claim 1, Mullen discloses an electronic interface circuit assembly for use with an internal combustion engine.  Mullen describes a controller 28 connected to the 02 sensor 18 by electrical connection 30 and to the ECU 22 by electrical connection 32 such that the controller is connected between the 02 sensor and electronic control unit (ECU), (abstract, fig 1, para 0021) comprising: an input port coupled to receive a signal from the oxygen sensor (fig 1, para 0021 describes the controller 28 connected to 02 by electrical connection 30 and operates to receive the voltage signal of the 02 sensor 18): and an output port coupled with the processing unit and providing the output voltage to the electronic control unit (fig 1, para 0022 describes the controller 28 such as programmable 
	However, Mullen fails to explicitly disclose a switch coupled with the input port and transforming the signal to an output voltage as a function of hydrogen being provided to the internal combustion engine. 
	Wolber is in the field of developing a closed loop fuel control system for a hydrogen fueled engine (abstract) and teaches a switch coupled with the input port and transforming the signal to an output voltage as a function of hydrogen being provided to the internal combustion engine. Wolber describes the switch 304 connected with a switch circuit 310 connects with hydrogen sensor 26 sensing the hydrogen content in the exhaust of the engine 10 and further produces a voltage as a function of hydrogen of the exhaust by the output voltages indicated by the lines 270, 272 and 274 (col 9, In 66-68, col 10, In 4-14, In 20-24); see fig 9). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen with the teaching of Wolber, motivation would have been, for the purpose of operating the engine with an appropriate air/fuel mixture when the hydrogen content is increased or decreased, until the engine reaches a nominal operating temperature (Wolber, col 10, In 3-28).
	Regarding Claim 3, modified Mullen discloses the interface circuit assembly of claim 1, wherein the processing unit adjusts the voltage of the signal (fig 1, para 0022 describes the controller 28 such as programmable logic controller (processing unit) alter the voltage signal received from the 02 sensor 18 and provide the altered voltage signal to the ECU 22 (electronic control unit)).
	Regarding Claim 4, modified Mullen discloses the interface circuit assembly of claim 1, wherein the output voltage includes a pulse comprising a selected duration at a selected voltage level (fig 2-3, para 0024 describes the time-domain (pulse) altered voltage signal output to the ECU 22 
	Regarding Claim 5, modified Mullen discloses the interface circuit assembly of claim 4, wherein the selected voltage level is in a range from approximately 0.08 volts to 0.90 volts (fig 2-3, para 0024 describes the time-domain (pulse) altered voltage signal output to the ECU 22 contains a voltage amplitude between a low threshold VL and a high threshold VH (selected voltage level) in the range between approximately 250 mV and 750 mV [this range is within the range of 0.08 volts to 0.90 volts; see fig 2-3 for voltage amplitudes]).
	Regarding Claim 6, modified Mullen discloses the interface circuit assembly of claim 1, but Mullen fails to explicitly disclose further comprising a diode positioned between the input port and the output port. 
	Wolber teaches a diode positioned between the input port and the output port (fig 10, col 11, In 42-44 describes a diode 284 with a resistance 282 positioned between the sensor 280 and the electronic control unit [senor 280 connected to the control unit 48 having the output connected to the electronic control unit]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen with the teaching of Wolber for the purpose of increasing the period of fuel enrichment during acceleration by the integrator (Wolber, col 11, In 42-48).
	Regarding Claim 7, modified Mullen discloses the interface circuit assembly of claim 1, wherein connection between the oxygen sensor and the electronic control unit is not bypassed during operation (fig 1, para 0021 describes the engine 10 includes an electronic control unit (ECU) 22 that is connected to the fuel injectors 12 connected to the 02 sensor 18, indicated by broken line 24, such that the ECU receives the voltage signal [this connection 24 indicates the oxygen sensor and the electronic control unit is not bypassed during operation]).

	However, Mullen fails to explicitly disclose wherein the processing unit includes a plurality of resistors. 
	On the other hand, Wolber teaches a processing unit includes a plurality of resistors (fig 7, 10, col 9, In 48-52, col 10, In 60-68 describes the closed loop circuit of the control unit 48 (processing unit) comprises a current source 206 that is connected to the resistance 268 and further have transistor 270 connected to the resistance 272 [this closed loop circuit have plurality of resistors illustrated in both figures; see fig 7, 10]). 
	At time of invention it would have been obvious to one of ordinary skill in the art to modify Mullen with the teaching of Wolber. 
	Motivation being for the purpose of providing the input signal to the inverter amplifier 264 to provide pulse width modulation (Wolber, col 9, In 35-52).
	Regarding Claim 9, modified Mullen discloses the interface circuit assembly of claim 1. 
	However, Mullen fails to explicitly disclose wherein the processing unit includes a plurality of capacitors. 
	Wolber teaches a processing unit includes a plurality of capacitors (fig 10, col 10, In 60-68, col 11, In 5-10, 45-50 describes the closed loop portion of the control unit 48 (processing unit) comprises a capacitance connected to the sensor 280 and further have a capacitor connected in the integrator 286 [integrator 286 and sensor 280 connected via capacitors; see fig 10]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen with the teaching of Wolber. 
	Motivation would have been for the purpose of increasing or decreasing the input signal based on the signal received by the exhaust engine via a base transistor 270 (Wolber, col 11, In 22-27).
	Regarding Claim 10, modified Mullen discloses the interface circuit assembly of claim 1. 

	Wolber teaches a processing unit includes a plurality of potentiometers (fig 7, 10, col 7, In 30-35, col 9, In 38-42 describes the closed loop circuit of the control unit 48 (processing unit) comprises a variable resistance 260 connected to the temperature sensor 54 (col 9, In 38-42) and further have variable resistors (potentiometers) connected to current sources 204 and 206 under the control of switching network 210 (col 7, In 30-35)). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen with the teaching of Wolber.
	Motivation would have been for the purpose of providing the engine speed data in the form of trigger signals from a timing circuit synchronized with the rotation of the engine (Wolber, col 7, In 34-36).
	Regarding Claim 11, Mullen discloses an automobile (abstract, para 0010 describes a  motor vehicle), comprising: an internal combustion engine (fig 1, para 0020 describes an internal combustion engine 10); an oxygen sensor coupled with the internal combustion engine (fig 1, para 0020 describes engine 10 further includes a conventional exhaust gas sensor (02 sensor) 18 operatively connected to an exhaust gas pipe 20 of the engine 10); an electrical control unit coupled with the oxygen sensor (abstract, fig 1, para 0021 describes a controller 28 connected to the 02 sensor 18 by electrical connection 30 and to the ECU 22 by electrical connection 32 such that the controller is connected between the 02 sensor and electronic control unit (ECU)); input port coupled to receive a signal from the oxygen sensor (fig 1, para 0021 describes the controller 28 connected to 02 by electrical connection 30 and operates to receive the voltage signal of the 02 sensor 18); and an output port coupled with the processing unit and providing the output voltage to the electronic control unit (fig 1, 
	However, Mullen fails to explicitly disclose a hydrogen source configured to deliver hydrogen to the internal combustion engine; a processing unit coupled with the input port and transforming the signal to an output voltage as a function of hydrogen being provided to the internal combustion engine. 
	On the other hand, Wolber teaches a hydrogen source configured to deliver hydrogen to the internal combustion engine (fig 1, col 2, In 52-56 describes a hydrogen fuel is supplied through an external source vial a control valve 16 to the engine 10); a processing unit coupled with the input port and transforming the signal to an output voltage as a function of hydrogen being provided to the internal combustion engine (fig 9-11, col 7, In 17-18, col 9, In 66-68, col 10, In 10-14, In 20-24, col 12, In 4-10 describes the electronic control unit 48 (processing unit) (col 7, In 17-18) includes a switch 304 connected with a switch circuit 310 connects with hydrogen sensor 26 sensing the hydrogen content in the exhaust of the engine 10 and further produces a voltage as a function of hydrogen of the exhaust by the output voltages indicated by the lines 270, 272 and 274 (col 9, In 66-68, col 10, In 10-14, In 20-24); see fig 9). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen with the teaching of Wolber. 
	Motivation would have been for the purpose of operating the engine with an appropriate air/fuel mixture when the hydrogen content is increased or decreased, until the engine reaches a nominal operating temperature (Wolber, col 10, In 3-28).
	Regarding Claim 13, modified Mullen discloses the automobile of claim 11, wherein the processing unit adjusts the voltage of the signal (fig 1, para 0022 describes the controller 28 such as 
	Regarding Claim 14, modified Mullen discloses the automobile of claim 11, wherein the output voltage includes a pulse comprising a selected duration at a selected voltage level (fig 2-3, para 0024 describes the time-domain (pulse) altered voltage signal output to the ECU 22 contains a voltage amplitude between a low threshold VL and a high threshold VH (selected voltage level)).
	Regarding Claim 15, modified Mullen discloses the automobile of claim 14, wherein the selected voltage level is in a range from approximately 0.08 volts to 0.90 volts (fig 2-3, para 0024 describes the time-domain (pulse) altered voltage signal output to the ECU 22 contains a voltage amplitude between a low threshold VL and a high threshold VH (selected voltage level) in the range between approximately 250 mV and 750 mV [this range is within the range of 0.08 volts to 0.90 volts; see fig 2-3 for voltage amplitudes]).
	Regarding Claim 16, modified Mullen discloses the automobile of claim 11, but Mullen fails to explicitly disclose further comprising a diode positioned between the input port and the output port. Wolber teaches a diode positioned between the input port and the output port (fig 10, col 11, In 42-44 describes a diode 284 with a resistance 282 positioned between the sensor 280 and the electronic control unit [senor 280 connected to the control unit 48 having the output connected to the electronic control unit]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen with the teaching of Wolber for the purpose of increasing the period of fuel enrichment during acceleration by the integrator (Wolber, col 11, In 42-48).
	Regarding Claim 17, modified Mullen discloses the automobile of claim 11, wherein connection between the oxygen sensor and the electronic control unit is not bypassed during operation (fig 1, para 0021 describes the engine 10 includes an electronic control unit (ECU) 22 that is connected to the fuel injectors 12 connected to the 02 sensor 18, indicated by broken line 24, such that the 
	Regarding Claim 18, modified Mullen discloses the automobile of claim 11, but Mullen fails to explicitly disclose wherein the processing unit includes a plurality of resistors. Wolber teaches a processing unit includes a plurality of resistors (fig 7, 10, col 9, In 48-52, col 10, In 60-68 describes the closed loop circuit of the control unit 48 (processing unit) comprises a current source 206 that is connected to the resistance 268 and further have transistor 270 connected to the resistance 272 [this closed loop circuit have plurality of resistors illustrated in both figures; see fig 7,10]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen with the teaching of Wolber. Motivation would have been for the purpose of providing the input signal to the inverter amplifier 264 to provide pulse width modulation (Wolber, col 9, In 35-52).
	Regarding Claim 19, modified Mullen discloses the automobile of claim 11, but Mullen fails to explicitly disclose wherein the processing unit includes a plurality of capacitors. Wolber teaches a processing unit includes a plurality of capacitors (fig 10, col 10, In 60-68, col 11, In 5-10, 45-50 describes the closed loop portion of the control unit 48 (processing unit) comprises a capacitance connected to the sensor 280 and further have a capacitor connected in the integrator 286 [integrator 286 and sensor 280 connected via capacitors; see fig 10]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen with the teaching of Wolber. Motivation would have been for the purpose of increasing or decreasing the input signal based on the signal received by the exhaust engine via a base transistor 270 (Wolber, col 11, In 22-27). 
	Regarding Claim 20, modified Mullen discloses the automobile of claim 11, but Mullen fails to explicitly disclose wherein the processing unit includes a plurality of potentiometers. Wolber teaches a processing unit includes a plurality of potentiometers (fig 7, 10, col 7, In 30-35, col 9, In 38-42 describes the closed loop circuit of the control unit 48 (processing unit) comprises a variable resistance .
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Wolber  as applied to claims 1 and 11 above, and further in view of US 8,852,410 Turgeon et al. (hereinafter Turgeon).
Regarding Claim 2, Mullen in view of Wolber discloses the interface circuit assembly of claim 1, but Mullen in view of Wolber fails to explicitly disclose wherein the switch is a gated metal-oxide semiconductor field emission transistor that controls the added a voltage to the signal. 
	Turgeon is in the field of developing an electrolytic generator to produce a stoichiometric mixture of hydrogen gas and oxygen gas (abstract) and teaches a switch is a gated metal-oxide semiconductor field emission transistor that controls the added a voltage to the signal (fig 15, col 17, In 53-56 describes a controller system includes a controller 82 connected to a n-MOSFET switch 80 (gated metal-oxide semiconductor field emission transistor) ramps the applied voltage across the cores 14 from power supply 70). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen in view of Wolber with the teaching of Turgeon for the purpose of preventing the 'inductive kick’ of the inductance circuit by ramping up and down the voltage from power supply (Turgeon, col 17, In 43-46).
	Regarding Claim 12, Mullen in view of Wolber discloses the automobile of claim 11. 

		Turgeon teaches a gated switch is a metal-oxide semiconductor field emission transistor that controls the added s a voltage to the signal (fig 15, col 17, In 53-56 describes a controller system includes a controller 82 connected to a n-MOSFET switch 80 (gated metal-oxide semiconductor field emission transistor) ramps the applied voltage across the cores 14 from power supply 70). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mullen in view of Wolber with the teaching of Turgeon. 
	Motivation would have been for the purpose of preventing the ’inductive kick' of the inductance circuit by ramping up and down the voltage from power supply (Turgeon, col 7, In 43-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached on M-F after 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ARNOLD CASTRO/Examiner, Art Unit 3747         


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747